     Case 2:21-cv-01446-PSG-JPR Document 22 Filed 08/23/21 Page 1 of 14 Page ID #:89




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11                         UNITED STATES DISTRICT COURT
12                       CENTRAL DISTRICT OF CALIFORNIA
13    JONATHAN ELIEZRIE,                         CASE NO. 2:21-cv-01446-PSG-JPR
14
                  Plaintiff,                     STIPULATED PROTECTIVE
15
                                                 ORDER
16          vs.
17
      SEATTLE SERVICE BUREAU, INC.
18    d/b/a NATIONAL SERVICE
19    BUREAU, INC, and DOES 1-10
      inclusive
20              Defendants.
21
22
23    1.    INTRODUCTION
24          1.1    PURPOSES AND LIMITATIONS
25          Discovery in this action may involve production of confidential, proprietary,
26    or private information for which special protection from public disclosure and from
27    use for any purpose other than prosecuting this litigation may be warranted.
28    Accordingly, the Parties hereby stipulate to and petition the Court to enter the

                                             -1-              STIPULATED PROTECTIVE ORDER
                                                                CASE NO: 2:21-cv-01446-PSG-JPR
     Case 2:21-cv-01446-PSG-JPR Document 22 Filed 08/23/21 Page 2 of 14 Page ID #:90




 1    following Stipulated Protective Order. The Parties acknowledge that this Order
 2    does not confer blanket protections on all disclosures or responses to discovery and
 3    that the protection it affords from public disclosure and use extends only to the
 4    limited information or items that are entitled to confidential treatment under the
 5    applicable legal principles. The Parties further acknowledge, as set forth in
 6
      Section 12.3 below, that this Order does not entitle them to file Confidential
 7
      Information under seal; Civil Local Rule 79-5 sets forth the procedures that must
 8
      be followed and the standards that will be applied when a Party seeks permission
 9
      from the Court to file material under seal.
10
             1.2    GOOD CAUSE STATEMENT
11
             This federal and state Fair Debt Collection Practices Act action is likely to
12
      involve valuable commercial, financial, technical, and/or proprietary information
13
      for which special protection from public disclosure and from use for any purpose
14
15
      other than prosecution or defense of this action is warranted. Such confidential and

16    proprietary materials and information may consist of, among other things,
17    Defendant’s collection policies and procedures, and its business agreement with its
18    third party client.
19           Defendant has kept such information generally unavailable to the public, and
20    it may be privileged or otherwise protected from disclosure under state or federal
21    statutes, court rules, case decisions, or common law. Accordingly, to expedite the
22    flow of information, to facilitate the prompt resolution of disputes over
23    confidentiality of discovery materials, to adequately protect information the parties
24    are entitled to keep confidential, to ensure that the parties are permitted reasonable
25    necessary uses of such material in preparation for and in the conduct of trial, to
26
      address their handling at the end of the litigation, and serve the ends of justice, a
27
      protective order for such information is justified in this matter.
28


                                              -2-              STIPULATED PROTECTIVE ORDER
                                                                 CASE NO: 2:21-cv-01446-PSG-JPR
     Case 2:21-cv-01446-PSG-JPR Document 22 Filed 08/23/21 Page 3 of 14 Page ID #:91




 1           2.     DEFINITIONS
 2           2.1    Action: this pending federal lawsuit.
 3           2.2    Challenging Party: a Party or Nonparty that challenges the
 4    designation of information or items under this Order.
 5           2.3    “CONFIDENTIAL” Information or Items: information (regardless of
 6
      how it is generated, stored, or maintained) or tangible things that qualify for
 7
      protection under Federal Rule of Civil Procedure 26(c) and as specified above in
 8
      the Good Cause Statement.
 9
             2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
10
      their support staff).
11
             2.5    Designating Party: a Party or Nonparty that designates information or
12
      items that it produces in disclosures or in responses to discovery as
13
      “CONFIDENTIAL.”
14
15
             2.6    Disclosure or Discovery Material: all items or information, regardless

16    of the medium or manner in which it is generated, stored, or maintained (including,
17    among other things, testimony, transcripts, and tangible things), that are produced
18    or generated in disclosures or responses to discovery in this matter.
19           2.7    Expert: a person with specialized knowledge or experience in a
20    matter pertinent to the litigation who has been retained by a Party or its counsel to
21    serve as an expert witness or as a consultant in this action.
22           2.8    House Counsel: attorneys who are employees of a Party to this
23    Action. House Counsel does not include Outside Counsel of Record or any other
24    outside counsel.
25           2.9    Nonparty: any natural person, partnership, corporation, association,
26
      or other legal entity not named as a Party to this action.
27
             2.10 Outside Counsel of Record: attorneys who are not employees of a
28
      Party to this Action but are retained to represent or advise a Party and have

                                              -3-              STIPULATED PROTECTIVE ORDER
                                                                 CASE NO: 2:21-cv-01446-PSG-JPR
     Case 2:21-cv-01446-PSG-JPR Document 22 Filed 08/23/21 Page 4 of 14 Page ID #:92




 1    appeared in this Action on behalf of that Party or are affiliated with a law firm that
 2    has appeared on behalf of that Party, including support staff.
 3          2.11 Party: any Party to this Action, including all of its officers, directors,
 4    employees, consultants, retained experts, and Outside Counsel of Record (and their
 5    support staffs).
 6
            2.12 Producing Party: a Party or Nonparty that produces Disclosure or
 7
      Discovery Material in this Action.
 8
            2.13 Professional Vendors: persons or entities that provide litigation
 9
      support services (for example, photocopying, videotaping, translating, preparing
10
      exhibits or demonstrations, and organizing, storing, or retrieving data in any form
11
      or medium) and their employees and subcontractors.
12
            2.14 Protected Material: any Disclosure or Discovery Material that is
13
      designated as “CONFIDENTIAL.”
14
15
            2.15 Receiving Party: a Party that receives Disclosure or Discovery

16    Material from a Producing Party.
17
18    3.    SCOPE

19          The protections conferred by this Stipulation and Order cover not only
20    Protected Material (as defined above) but also any information copied or extracted
21    from Protected Material; all copies, excerpts, summaries, or compilations of
22    Protected Material; and any testimony, conversations, or presentations by Parties
23    or their Counsel that might reveal Protected Material.
24          Any use of Protected Material at trial will be governed by the orders of the
25    trial judge. This Order does not govern the use of Protected Material at trial.
26
      4.    DURATION
27
            Even after final disposition of this litigation, the confidentiality obligations
28
      imposed by this Order will remain in effect until a Designating Party agrees

                                              -4-              STIPULATED PROTECTIVE ORDER
                                                                 CASE NO: 2:21-cv-01446-PSG-JPR
     Case 2:21-cv-01446-PSG-JPR Document 22 Filed 08/23/21 Page 5 of 14 Page ID #:93




 1    otherwise in writing or a court order otherwise directs. Final disposition is the later
 2    of (1) dismissal of all claims and defenses in this Action, with or without prejudice,
 3    or (2) final judgment after the completion and exhaustion of all appeals,
 4    rehearings, remands, trials, or reviews of this Action, including the time limits for
 5    filing any motions or applications for extension of time under applicable law.
 6
 7
 8
      5.    DESIGNATING PROTECTED MATERIAL
 9
            5.1    Each Party or Nonparty that designates information or items for
10
      protection under this Order must take care to limit any such designation to specific
11
      material that qualifies under the appropriate standards. The Designating Party
12
      must designate for protection only those parts of material, documents, items, or
13
      oral or written communications that qualify so that other portions of the material,
14
15
      documents, items, or communications for which protection is not warranted are not

16    swept unjustifiably within the ambit of this Order.
17          Mass, indiscriminate, or routinized designations are prohibited.
18    Designations that are shown to be clearly unjustified or that have been made for an
19    improper purpose (for example, to unnecessarily encumber the case-development
20    process or to impose unnecessary expenses and burdens on other parties) may
21    expose the Designating Party to sanctions.
22          If it comes to a Designating Party’s attention that information or items it
23    designated for protection do not qualify for that level of protection, that
24    Designating Party must promptly notify all other Parties that it is withdrawing the
25    inapplicable designation.
26
            5.2    Except as otherwise provided in this Order, Disclosure or Discovery
27
      Material that qualifies for protection under this Order must be clearly so designated
28
      before the material is disclosed or produced.

                                              -5-              STIPULATED PROTECTIVE ORDER
                                                                 CASE NO: 2:21-cv-01446-PSG-JPR
     Case 2:21-cv-01446-PSG-JPR Document 22 Filed 08/23/21 Page 6 of 14 Page ID #:94




 1          Designation in conformity with this Order requires the following:
 2          (a) for information in documentary form (for example, paper or electronic
 3    documents but excluding transcripts of depositions or other pretrial or trial
 4    proceedings), the Producing Party must affix at a minimum the legend
 5    “CONFIDENTIAL” to each page that contains Protected Material. If only a
 6
      portion or portions of the material on a page qualify for protection, the Producing
 7
      Party must clearly identify the protected portion(s) (for example, by making
 8
      appropriate markings in the margins).
 9
                   A Party or Nonparty that makes original documents available for
10
      inspection need not designate them for protection until after the inspecting Party
11
      has indicated which documents it would like copied and produced. During the
12
      inspection and before the designation, all material made available for inspection
13
      must be treated as “CONFIDENTIAL.” After the inspecting Party has identified
14
15
      the documents it wants copied and produced, the Producing Party must determine

16    which documents, or portions thereof, qualify for protection under this Order.
17    Then, before producing the specified documents, the Producing Party must affix
18    the “CONFIDENTIAL” legend to each page that contains Protected Material. If
19    only a portion or portions of the material on a page qualify for protection, the
20    Producing Party also must clearly identify the protected portion(s) (for example, by
21    making appropriate markings in the margins).
22          (b) for testimony given in depositions, the Designating Party must identify
23    the Disclosure or Discovery Material that is protected on the record, before the
24    close of the deposition.
25          (c) for information produced in some form other than documentary and for
26
      any other tangible items, the Producing Party must affix in a prominent place on
27
      the exterior of the container or containers in which the information is stored the
28
      legend “CONFIDENTIAL.” If only a portion or portions of the information

                                              -6-             STIPULATED PROTECTIVE ORDER
                                                                CASE NO: 2:21-cv-01446-PSG-JPR
     Case 2:21-cv-01446-PSG-JPR Document 22 Filed 08/23/21 Page 7 of 14 Page ID #:95




 1    warrant protection, the Producing Party, to the extent practicable, must identify the
 2    protected portion(s).
 3          5.3    If timely corrected, an inadvertent failure to designate qualified
 4    information or items does not, standing alone, waive the Designating Party’s right
 5    to secure protection under this Order for that material. On timely correction of a
 6
      designation, the Receiving Party must make reasonable efforts to assure that the
 7
      material is treated in accordance with the provisions of this Order.
 8
 9    6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
10          6.1    Any Party or Nonparty may challenge a designation of confidentiality
11    at any time consistent with the Court’s scheduling order.
12          6.2    The Challenging Party must initiate the dispute-resolution process
13
      (and, if necessary, file a discovery motion) under Local Rule 37.
14
            6.3    The burden of persuasion in any such proceeding is on the
15
      Designating Party. Frivolous challenges, and those made for an improper purpose
16
      (for example, to harass or impose unnecessary expenses and burdens on other
17
      parties), may expose the Challenging Party to sanctions. Unless the Designating
18
      Party has waived or withdrawn the confidentiality designation, all parties must
19
      continue to afford the material in question the level of protection to which it is
20
21
      entitled under the Producing Party’s designation until the Court rules on the

22    challenge.

23    7.    ACCESS TO AND USE OF PROTECTED MATERIAL

24          7.1    A Receiving Party may use Protected Material that is disclosed or
25    produced by another Party or by a Nonparty in connection with this Action only
26    for prosecuting, defending, or attempting to settle this Action. Such Protected
27    Material may be disclosed only to the categories of people and under the
28    conditions described in this Order. When the Action has been terminated, a

                                              -7-             STIPULATED PROTECTIVE ORDER
                                                                CASE NO: 2:21-cv-01446-PSG-JPR
     Case 2:21-cv-01446-PSG-JPR Document 22 Filed 08/23/21 Page 8 of 14 Page ID #:96




 1    Receiving Party must comply with the provisions of Section 13 below (FINAL
 2    DISPOSITION).
 3          Protected Material must be stored and maintained by a Receiving Party at a
 4    location and in a manner sufficiently secure to ensure that access is limited to the
 5    people authorized under this Order.
 6
            7.2    Unless otherwise ordered by the Court or permitted in writing by the
 7
      Designating Party, a Receiving Party may disclose any information or item
 8
      designated “CONFIDENTIAL” only to the following people:
 9
            (a) the Receiving Party’s Outside Counsel of Record in this Action, as well
10
      as employees of that Outside Counsel of Record to whom it is reasonably
11
      necessary to disclose the information for this Action;
12
            (b) the officers, directors, and employees (including House Counsel) of the
13
      Receiving Party to whom disclosure is reasonably necessary for this Action;
14
15
            (c) Experts (as defined in this Order) of the Receiving Party to whom

16    disclosure is reasonably necessary for this Action and who have signed the
17    “Acknowledgment and Agreement to Be Bound” (Exhibit A);
18          (d) the Court and its personnel;
19          (e) court reporters and their staff;
20          (f) professional jury or trial consultants, mock jurors, and Professional
21    Vendors to whom disclosure is reasonably necessary for this Action and who have
22    signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
23          (g) the author or recipient of a document containing the information or a
24    custodian or other person who otherwise possessed or knew the information;
25          (h) during their depositions, witnesses and attorneys for witnesses to whom
26
      disclosure is reasonably necessary, provided that the deposing party requests that
27
      the witness sign the form attached as Exhibit A hereto and the witnesses will not be
28
      permitted to keep any confidential information unless they sign the form, unless

                                               -8-             STIPULATED PROTECTIVE ORDER
                                                                 CASE NO: 2:21-cv-01446-PSG-JPR
     Case 2:21-cv-01446-PSG-JPR Document 22 Filed 08/23/21 Page 9 of 14 Page ID #:97




 1    otherwise agreed by the Designating Party or ordered by the Court. Pages of
 2    transcribed deposition testimony or exhibits to depositions that reveal Protected
 3    Material may be separately bound by the court reporter and may not be disclosed
 4    to anyone except as permitted under this Order; and
 5          (i) any mediator or settlement officer, and their supporting personnel,
 6
      mutually agreed on by any of the Parties engaged in settlement discussions or
 7
      appointed by the Court.
 8
      8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER
 9
      LITIGATION
10
            If a Party is served with a subpoena or a court order issued in other litigation
11
      that compels disclosure of any information or items designated in this Action as
12
      “CONFIDENTIAL,” that Party must
13
            (a) promptly notify in writing the Designating Party. Such notification must
14
15
      include a copy of the subpoena or court order unless prohibited by law;

16          (b) promptly notify in writing the party who caused the subpoena or order to
17    issue in the other litigation that some or all of the material covered by the subpoena
18    or order is subject to this Protective Order. Such notification must include a copy
19    of this Order; and
20          (c) cooperate with respect to all reasonable procedures sought to be pursued
21    by the Designating Party whose Protected Material may be affected.
22          If the Designating Party timely seeks a protective order, the Party served
23    with the subpoena or court order should not produce any information designated in
24    this action as “CONFIDENTIAL” before a determination on the protective-order
25    request by the relevant court unless the Party has obtained the Designating Party’s
26
      permission. The Designating Party bears the burden and expense of seeking
27
      protection of its Confidential Material, and nothing in these provisions should be
28


                                             -9-              STIPULATED PROTECTIVE ORDER
                                                                CASE NO: 2:21-cv-01446-PSG-JPR
     Case 2:21-cv-01446-PSG-JPR Document 22 Filed 08/23/21 Page 10 of 14 Page ID #:98




 1     construed as authorizing or encouraging a Receiving Party in this Action to
 2     disobey a lawful directive from another court.
 3     9.    A NONPARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN THIS
 4     LITIGATION
 5           (a) The terms of this Order are applicable to information produced by a
 6
       Nonparty in this Action and designated as “CONFIDENTIAL.” Such information
 7
       is protected by the remedies and relief provided by this Order. Nothing in these
 8
       provisions should be construed as prohibiting a Nonparty from seeking additional
 9
       protections.
10
             (b) In the event that a Party is required by a valid discovery request to
11
       produce a Nonparty’s Confidential Information in its possession and the Party is
12
       subject to an agreement with the Nonparty not to produce the Nonparty’s
13
       Confidential Information, then the Party must
14
15
             (1) promptly notify in writing the Requesting Party and the Nonparty that

16     some or all of the information requested is subject to a confidentiality agreement
17     with a Nonparty;
18           (2) promptly provide the Nonparty with a copy of this Order, the relevant
19     discovery request(s), and a reasonably specific description of the information
20     requested; and
21           (3) make the information requested available for inspection by the
22     Nonparty, if requested.
23           (c) If the Nonparty fails to seek a protective order within 21 days of
24     receiving the notice and accompanying information, the Receiving Party may
25     produce the Nonparty’s Confidential Information responsive to the discovery
26
       request. If the Nonparty timely seeks a protective order, the Receiving Party must
27
       not produce any information in its possession or control that is subject to the
28
       confidentiality agreement with the Nonparty before a ruling on the protective-order

                                              - 10 -           STIPULATED PROTECTIVE ORDER
                                                                 CASE NO: 2:21-cv-01446-PSG-JPR
     Case 2:21-cv-01446-PSG-JPR Document 22 Filed 08/23/21 Page 11 of 14 Page ID #:99




 1     request. Absent a court order to the contrary, the Nonparty must bear the burden
 2     and expense of seeking protection of its Protected Material.
 3
 4
 5     10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 6
             If a Receiving Party learns that by inadvertence or otherwise, it has disclosed
 7
       Protected Material to any person or in any circumstance not authorized under this
 8
       Order, the Receiving Party must immediately notify the Designating Party in
 9
       writing of the unauthorized disclosures, use its best efforts to retrieve all
10
       unauthorized copies of the Protected Material, inform the person or people to
11
       whom unauthorized disclosures were made of the terms of this Order, and ask that
12
       person or people to execute the “Acknowledgment and Agreement to Be Bound”
13
       that is attached hereto as Exhibit A.
14
15
       11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED

16     MATERIAL

17           I. When a Producing Party gives notice to Receiving Parties that certain
18     inadvertently produced material is subject to a claim of privilege or other
19     protection, the obligations of the Receiving Parties are those set forth in Federal
20     Rule of Civil Procedure 26(b)(5)(B).
21     12.   MISCELLANEOUS
22           12.1 Nothing in this Order abridges the right of any person to seek its
23           modification by the Court.
24           12.2 By stipulating to the entry of this Order, no Party waives any right it
25     otherwise would have to object to disclosing or producing any information or item
26
       on any ground not addressed in this Order. Similarly, no Party waives any right to
27
       object on any ground to use in evidence of any of the material covered by this
28
       Order.

                                               - 11 -           STIPULATED PROTECTIVE ORDER
                                                                  CASE NO: 2:21-cv-01446-PSG-JPR
 Case 2:21-cv-01446-PSG-JPR Document 22 Filed 08/23/21 Page 12 of 14 Page ID #:100




 1         12.3 A Party that seeks to file under seal any Protected Material must
 2   comply with Civil Local Rule 79-5. Protected Material may be filed under seal
 3   only pursuant to a court order authorizing the sealing of the specific Protected
 4   Material at issue. If a Party's request to file Protected Material under seal is
 5   denied, then the Receiving Party may file the information in the public record
 6
     unless otherwise instructed by the Court.
 7
     13.   FINAL DISPOSITION
 8
           After the final disposition of this Action, as defined in paragraph 4, within
 9
     60 days of a written request by the Designating Party, each Receiving Party must
10
     return all Protected Material to the Producing Party or destroy such material. As
11
     used in this subdivision, “all Protected Material” includes all copies, abstracts,
12
     compilations, summaries, and any other format reproducing or capturing any of the
13
     Protected Material. Whether the Protected Material is returned or destroyed, the
14
15
     Receiving Party must submit a written certification to the Producing Party (and, if

16   not the same person or entity, to the Designating Party) by the 60-day deadline that
17   identifies (by category, when appropriate) all the Protected Material that was
18   returned or destroyed and affirms that the Receiving Party has not retained any
19   copies, abstracts, compilations, summaries, or any other format reproducing or
20   capturing any of the Protected Material. Notwithstanding this provision, Counsel
21   are entitled to retain an archival copy of all pleadings; motion papers; trial,
22   deposition, and hearing transcripts; legal memoranda; correspondence; deposition
23   and trial exhibits; expert reports; attorney work product; and consultant and expert
24   work product even if such materials contain Protected Material. Any such archival
25   copies that contain or constitute Protected Material remain subject to this Order as
26
     set forth in Section 4 (DURATION).
27
           14.    SANCTIONS
28
           Any willful violation of this Order may be punished by civil or criminal

                                             - 12 -           STIPULATED PROTECTIVE ORDER
                                                                CASE NO: 2:21-cv-01446-PSG-JPR
 Case 2:21-cv-01446-PSG-JPR Document 22 Filed 08/23/21 Page 13 of 14 Page ID #:101




 1   contempt, financial or evidentiary sanctions, reference to disciplinary authorities,
 2   or other appropriate action at the discretion of the Court.
 3
 4   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 5
 6                                                THE LAW OFFICES OF AMIR J.
 7
                                                  GOLDSTEIN, ESQ.

 8
 9   DATED: August 20, 2021                         /s/ Amir J. Goldstein
                                                   Amir J. Goldstein
10                                                 Attorneys for Plaintiff 1
                                                   JONATHAN ELIEZRIE
11
12                                                 CARLSON & MESSER LLP
13
     DATED: August 20, 2021                       /s/ David J. Kaminski
14
                                                  Attorneys for Defendant
15                                                NATIONAL SERVICE BUREAU, INC.
16
                                                  d/b/a SEATTLE SERVICE BUREAU,
                                                  INC erroneously sued and served as
17                                                SEATTLE SERVICE BUREAU, INC.
                                                  d/b/a NATIONAL SERVICE BUREAU,
18                                                INC.
19
20
     FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
21
22
23
     Dated: August 23, 2021                        ___________________________
24                                                 United States Magistrate Judge
25
26
     1
      Pursuant to L.R. 5-4.3.4(2)(i), the filer attests that all signatories listed, and on
27
     whose behalf the filing is submitted, concur in the filing’s content and have
28   authorized the filing.

                                              - 13 -           STIPULATED PROTECTIVE ORDER
                                                                 CASE NO: 2:21-cv-01446-PSG-JPR
 Case 2:21-cv-01446-PSG-JPR Document 22 Filed 08/23/21 Page 14 of 14 Page ID #:102




 1                                        EXHIBIT A
 2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3         I, _____________________________ [full name], of _________________
 4   [full address], declare under penalty of perjury that I have read in its entirety and
 5   understand the Stipulated Protective Order that was issued by the U.S. District
 6
     Court for the Central District of California on [date] in the case of Jonathan
 7
     Eliezrie v. Seattle Service Bureau, d/b/a National Service Bureau, Inc., 2:21-cv-
 8
     01446-PSG-JPR. I agree to comply with and to be bound by all terms of this
 9
     Stipulated Protective Order, and I understand and acknowledge that failure to so
10
     comply could expose me to sanctions and punishment, including contempt. I
11
     solemnly promise that I will not disclose in any manner any information or item
12
     that is subject to this Stipulated Protective Order to any person or entity except in
13
     strict compliance with the provisions of this Order.
14
15
           I further agree to submit to the jurisdiction of the U.S. District Court for the

16   Central District of California for the purpose of enforcing the terms of this
17   Stipulated Protective Order, even if such enforcement proceedings occur after
18   termination of this action. I hereby appoint __________________________ [full
19   name] of _______________________________________ [full address and
20   telephone number] as my California agent for service of process in connection
21   with this action or any proceedings related to enforcement of this Stipulated
22   Protective Order.
23   Date: ______________________________________
24   City and State where signed: _________________________________
25   Printed name: _______________________________
26
     Signature: __________________________________
27
28


                                            - 14 -           STIPULATED PROTECTIVE ORDER
                                                               CASE NO: 2:21-cv-01446-PSG-JPR
